Swift, J., concurring.
I concur with my associate Judge Eodenbeck as to the facts established by the evidence in this case and as to the measure and rule of damages adopted by him.
Section 274 of the Code of Civil Procedure, which.is a part of the Code applicablé solely to thfe practice and procedure in the Court of Claims, expressly provides that no costs or disbursements shall be allowed or taxed in the Court of Claims.
There is much merit in the argument that a claimant whose property has been appropriated by the State is not receiving just compensation for his property taken unless *127he is also paid the necessary and reasonable expenses incurred in the prosecution of his claim.
This court has held that claimants are not entitled to costs and disbursements under the Code ever since the court was established. The Appellate Division held in Bur chard v. State, that claimant was entitled to the expense of obtaining an abstract of his title to property appropriated in addition to the market value of the property taken, and the decision has since been followed .by this court.
I am of the opinion that the sections of the Code of Civil Procedure relating to the taxation of costs and disbursements do not apply to the Court of Claims. To hold this would be to declare section 274 of the Code unconstitutional, and I think it better to follow the direction of the Code as a part of the practice of this court until its provisions are directly passed upon, by the appellate courts.
I, therefore, dissent from the opinion of Judge Bodenbeclt, in so far as it grants to the claimant his costs and disbursements to be taxed by the clerk, upon the ground that there is no provision of law that permits it.
Murray, J. I concur in the views of Judge Swift.
Judgment accordingly.